UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6371



ALBERT CURTIS MILLS,

                Plaintiff - Appellant,

          v.


WARDEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-03466-DKC)


Submitted:   August 14, 2008                 Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Curtis Mills seeks to appeal the district court’s

order    placing     his   42   U.S.C.   §   1983   (2000)    complaint    on   the

unassigned docket in accordance with Mills’ pre-filing injunction.

We have independently reviewed the record and conclude that the

district court did not err. Accordingly, we affirm for the reasons

stated    by   the    district     court.      See    Mills    v.   Warden,     No.

8:07-cv-03466-DKC (D. Md. Jan. 8, 2008).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          AFFIRMED




                                         2